



RUBY TUESDAY, INC.
RESTRICTED STOCK AWARD


This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the ___
day of October, 2012 by and between Ruby Tuesday, Inc. (the “Company”), a
Georgia corporation, and _________________________ (the “Director”).


Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Director the Restricted Shares described
below pursuant to the Ruby Tuesday, Inc. Stock Incentive and Deferred
Compensation Plan for Directors (the “Plan”) in consideration of the Director’s
services to the Company.


A.           Grant Date:  October __, 2012.


B.           Restricted Shares:  ___________ shares of the Company’s common
stock (“Common Stock”), $.01 par value per share.


C.           Vesting:  The Restricted Shares shall become vested, as and to the
extent indicated below, only if the Service Condition, as specified herein, is
satisfied.  The Service Condition is satisfied only if the Director provides
continuous services to the Company as a member of its Board of Directors for the
period following the Grant Date (i) through the day immediately preceding the
first anniversary of the Grant Date or (ii) if the next regularly scheduled
annual meeting of the Company’s stockholders following the Grant Date falls on a
date prior to such first anniversary, through the day immediately prior to such
earlier date and, except as provided in this Paragraph C, does not experience a
Termination of Service during that period, regardless of the
reason.  Notwithstanding the foregoing, the Service Condition will be deemed
satisfied as to all of the Restricted Shares if the Director provides continuous
services to the Company and/or any affiliate following the Grant Date through
the date of any of the following earlier events: (a) the date the Director
(i) experiences a Termination of Service due to death; (ii) experiences an
involuntary Termination of Service without Cause on or after age 50;
(iii) becomes subject to a Disability; or (iv) attains age 70 (whether before or
after the Grant Date); or (b) the effective date of a Change in Control.  The
Restricted Shares which have satisfied (or are deemed to have satisfied) the
Service Condition are herein referred to as the “Vested Shares.”  If the Service
Condition is satisfied, then all of the Restricted Shares shall become Vested
Shares as of the day immediately preceding the first anniversary of the Grant
Date.  If the Service Condition is not satisfied, then all of the Restricted
Shares shall be forfeited.

 
IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.

 
RUBY TUESDAY, INC.
 
                      By:                                                                    
                                                                                
                                                                Director
   Title: Chairman and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 



ADDITIONAL TERMS AND CONDITIONS OF
RUBY TUESDAY, INC.
RESTRICTED STOCK AWARD


1.           Acknowledgement by Director of Tax Election Opportunity.  Director
acknowledges that the award of the Restricted Shares constitutes a transfer of
property for federal income tax purposes under Section 83 of the Internal
Revenue Code and that the Director shall have the sole responsibility for
determining whether to elect early income tax treatment by making an election
permitted under Subsection (b) of Section 83 and the sole responsibility for
effecting any such election in an appropriate and on a timely basis.


2.           Issuance of Restricted Shares.


(a)           The Company shall issue the Restricted Shares as of the Grant Date
in either manner described below, as determined by the Committee in its sole
discretion


 
(i)
by the issuance of share certificate(s) evidencing Restricted Shares to the
Secretary of the Company or such other agent of the Company as may be designated
by the Committee or the Secretary (the “Share Custodian”); or



 
(ii)
by documenting the issuance in uncertificated or book entry form on the
Company’s stock records.



Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.


(b)           When the Restricted Shares become Vested Shares, the Company or
the Share Custodian, as the case may be, shall deliver the Vested Shares to the
Director or, at the Company’s election, to a broker designated by the Company
(the “Designated Broker”) by either physical delivery of the share
certificate(s) or book entry transfer, as applicable, for the benefit of an
account established in the name of the Director.  If the number of Vested Shares
includes a fraction of a share, neither the Company nor the Share Custodian
shall be required to deliver the fractional share to the Director, and the
Company shall pay the Director the amount determined by the Company to be the
estimated fair market value therefor.  At any time after receipt by the
Designated Broker, the Director may require that the Designated Broker deliver
the Vested Shares to the Director pursuant to such arrangements or agreements as
may exist between the Designated Broker and the Director.


(c)           In the event that the Director forfeits any of the Restricted
Shares, the Company shall cancel the issuance on its stock records and, if
applicable, the Share Custodian shall promptly deliver the share certificate(s)
representing the forfeited shares to the Company.


(d)           Director hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Director with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Director.  The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Director as Vested
Shares or are returned to the Company as forfeited Restricted Shares.


 
 

--------------------------------------------------------------------------------

 
 
(e)           Except as otherwise expressly provided in this Award, the Director
shall be entitled to all rights respecting the Restricted Shares applicable to
holders of shares of Common Stock including, without limitation, the right to
vote such shares and to receive dividends or other distributions thereon as
provided by Section 3.


(f)           In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Director agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.


3.           Dividends.  The Director shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares.  Dividends paid on Restricted Shares will be held by the
Company and transferred to the Director, without interest, on such date as the
Restricted Shares become Vested Shares.  Dividends or other distributions paid
on Restricted Shares that are forfeited shall be retained by the Company.


4.           Restrictions on Transfer of Restricted Shares.


(a)           General Restrictions.  Except as provided by this Award, the
Director shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with the Plan
and this Award, and any Restricted Shares so transferred will continue to be
bound by the Plan and this Award.  The Director (and any subsequent holder of
Restricted Shares) may not sell, pledge or otherwise directly or indirectly
transfer (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in or any beneficial interest
in any Restricted Shares except pursuant to the provisions of this Award.  Any
sale, pledge or other transfer (or any attempt to effect the same) of any
Restricted Shares in violation of any provision of the Plan or this Award shall
be void, and the Company shall not record such transfer, assignment, pledge or
other disposition on its books or treat any purported transferee or pledgee of
such Restricted Shares as the owner or pledgee of such Restricted Shares for any
purpose.


                (b)           Certain Permitted Transfers.  The restrictions
contained in this Section 4 will not apply with respect to transfers of the
Restricted Shares pursuant to applicable laws of descent and distribution;
provided that the restrictions contained in this Section 4 will continue to be
applicable to the Restricted Shares after any such transfer; and provided
further that the transferee(s) of such Restricted Shares must agree in writing
to be bound by the provisions of the Plan and this Award.


 
 

--------------------------------------------------------------------------------

 
 
5.           Additional Restrictions on Transfer.



 
                (a)           In addition to any legends required under
applicable securities laws, any certificates representing the Restricted Shares
shall be endorsed with the following legend and the Director shall not make any
transfer of the Restricted Shares without first complying with the restrictions
on transfer described in such legend:



transfer is restricted


 
The securities evidenced by this certificate are subject to
restrictions on transfer and forfeiture provisions which also
apply to the transferee as set forth in a restricted stock Award,
dated October ___ 2012, a copy of which is available from the Company.



(b)           Opinion of Counsel.  No holder of Restricted Shares may sell,
transfer, assign, pledge or otherwise dispose of (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest in or any beneficial interest in any Restricted Shares, except
(i) pursuant to an effective registration statement under the Securities Act of
1933 or (ii) in a transaction that fully complies with Rule 144, without first
delivering to the Company an opinion of counsel (reasonably acceptable in form
and substance to the Company) that neither registration nor qualification under
the Securities Act of 1933 and applicable state securities laws is required in
connection with such transfer.


6.           Change in Capitalization.



 
                (a)           The number and kind of Restricted Shares shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend in shares of Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of Common Stock outstanding effected without receipt of
consideration by the Company.  No fractional shares shall be issued in making
such adjustment.  All adjustments made by the Committee under this Section shall
be final, binding, and conclusive.



 
         (b)           In the event of a merger, consolidation, extraordinary
dividend (including a spin-off), reorganization, recapitalization, sale of
substantially all of the Company’s assets, other change in the capital structure
of the Company, tender offer for shares of Common Stock or a Change in Control,
an appropriate adjustment may be made with respect to the Restricted Shares such
that other securities, cash or other property may be substituted for the Common
Stock held by the Share Custodian pursuant to this Award or recorded in book
entry form pursuant to this Award.



 
         (c)         The existence of the Plan and the Award shall not affect
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.



 
 

--------------------------------------------------------------------------------

 
 
7.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which the Director resides, and/or any other applicable
securities laws.


8.           Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


9.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.  Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.           Entire Agreement.  Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter.  This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


12.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in the Plan


13.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


14.           No Right to Continued Service.  Neither the establishment of the
Plan nor the existence of the Award shall be construed as giving the Director
the right to any continued service relationship with the Company or any
affiliate of the Company.




#6169610 v1

